Citation Nr: 0810322	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-38 167	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression. 
 
2.  Entitlement to service connection for fibromyalgia. 
 
3.  Entitlement to service connection for irritable bowel 
syndrome. 
 
4.  Entitlement to an initial evaluation in excess of 10 
percent for temporomandibular joint (TMJ) dysfunction.


REPRESENTATION

Appellant represented by:	Jeffrey Benton, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983, and from January 1991 to May 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating actions 
of the VA Regional Office in St. Louis, Missouri that granted 
service connection for TMJ dysfunction, effective from 
October 31, 2003.  The veteran has appealed for a higher 
disability rating.  Service connection was denied for 
depression, fibromyalgia and irritable bowel syndrome. 

The Board points out that as the veteran is appealing the 
initial assignment of disability rating for TMJ dysfunction, 
the issue has been framed as shown on the title page of this 
decision. See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that the symptoms associated with her 
service-connected TMJ dysfunction are more disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  She also contends that she has 
depression, fibromyalgia and irritable bowel syndrome that 
are also of service onset for which service connection should 
be established.

Initially, the Board points out that review of the record 
discloses that the veteran has not been provided notice of 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No.106-475, 114 Stat.2096 (2000) with respect to the issue of 
entitlement to an initial rating in excess of 10 percent for 
TMJ dysfunction.  The VCAA and its implementing regulations 
require that VA provide specific notice to claimants 
regarding information needed to complete an application for 
benefits, as well as specific notice regarding information or 
evidence required to substantiate a claim. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the 
case must be remanded as to this matter in order to comply 
with the statutory requirements of the VCAA.

Review of the claims folder discloses that in her claim 
received in October 2003, the appellant indicated that she 
received Social Security disability.  In a letter dated in 
February 2004, the RO acknowledged that Social Security 
payments had been verified.  However, it is not shown that 
those records were requested.  The Board observes in this 
regard that there is a lack of any clinical data between 1983 
and 1998.  The United States Court of Appeals for Veterans 
Claims (Court) has held that VA must obtain Social Security 
Administration decisions and records which may have a bearing 
on the veteran's claim. Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  The Board is of the 
opinion that information contained in the Social Security 
determination file may be pertinent to the claims under 
consideration.  As such, the evidence on which the veteran's 
Social Security disability award was based should be 
requested and associated with the claims folder.

The record documents that the veteran was admitted to the St 
Louis VA hospital in April 1998 for psychiatric disability.  
It was noted at that time that she had been admitted from 
outpatient services, and had been hospitalized three times in 
1997.  It was reported that she had worked as a nurse until 
1995.  The clinical data from 1997 and any previous to those 
are not of record.  The record thus indicates that relevant 
evidence in support of the veteran's claim may exist or could 
be obtained from a VA facility. See Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995). 

The Board also notes that the veteran has received regular VA 
outpatient treatment from April 1998.  With the exception of 
some VA clinic notes dated between April and May 2006, the 
most recent records date through October 12, 2005.  As noted 
previously, there are no clinical records in the claims 
folder prior to 1998.  Therefore, VA outpatient treatment 
records dating from 1983 to April 1998, and from October 13, 
2005 to the present should be requested and associated with 
the file.

Additionally, the record reflects that the veteran was most 
recently afforded VA evaluation of the service-connected TMJ 
dysfunction in September 2004.  In statements in the records, 
she indicates that this disability is more severely 
disabling.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran indicates that a 
service-connected disorder has worsened since the last 
examination, VA must provide a new examination. See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled 
to a new examination after a two-year period between the last 
VA examination and the veteran's contention that the 
pertinent disability has increased in severity); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Since this case is 
being remanded for other reasons, the appellant will also be 
afforded a current examination in this regard.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical examination 
when indicated, and providing a medical opinion which takes 
into account the records of prior medical treatment so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed.  
In particular, the RO should 
ensure that the notification 
requirements and development 
procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007); 
and the Court's holding in 
Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 
2008) and Quartuccio are fully met 
and complied with respect to all 
issues on appeal since the most 
recent duty-to-assist letters in 
2003 and 2004.  She should also be 
notified regarding the criteria 
for rating a disability or 
establishing an effective date 
should service connection be 
granted. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Contact the Social Security 
Administration and obtain a copy 
of the agency decision in the 
veteran's case, and the medical 
documentation relied upon for the 
award of disability benefits.

3.  Contact the veteran by letter 
and ask her to identify all 
medical providers who have treated 
her for disabilities claimed on 
appeal.  After securing any 
necessary release, the RO should 
then obtain copies of the medical 
records, if not on file.

4.  Retrieve a copy of all of the 
veteran's VA treatment records 
dating from 1983 to April 1998, 
and from October 13, 2005 to the 
present and associate them with 
the claims folder.  

5.  The veteran should be 
scheduled for a VA dental 
examination to assess the current 
severity of the service-connected 
TMJ dysfunction.  The claims 
folder and a copy of this remand 
must be made available to and be 
reviewed by the examiner prior to 
completion of the examination 
report.  The examination report 
must indicate whether or not the 
claims folder was reviewed.  Any 
indicated studies should be 
performed, and clinical findings 
should be reported in detail.

The examiner should specify the 
range of motion for the inter-
incisal movement (in millimeters) 
and the range of the lateral 
excursion movement (in 
millimeters).  If limited motion 
is demonstrated, an opinion as to 
any increased functional loss due 
to painful use, weakness, excess 
fatigability, and/or 
incoordination of such affected 
part should be provided.

6.  The veteran must be given 
adequate notice of the 
examination, to include advising 
her of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If she fails to appear 
for the examination, this fact 
should be noted in the file.

7.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if any 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
corrective action. See Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
her representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


